DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/10/2020. Claims 1-5 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/10/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1 and 4 objected to because of the following informalities:
Claim 1 line 11 reads “the relative”, --a relative-- is suggested.
Claim 1 line 14 reads “the axis”, --an axis-- is suggested.
Claim 1 line 29 reads “a second”, --the second-- is suggested.
Claim 4 line 3 reads “parallelepiped”, --parallelepiped shape-- is suggested.
Claim 4 line 4 reads “parallelepiped”, --parallelepiped shape-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 3-4 recite the limitation “a platform which must be moved with respect to the base structure in a three-dimensional space”. It is unclear what is required by this limitation. For example, does this limitation require the platform to move continuously? What will happen if the platform is not moved with respect to the base structure? Since the scope of the claim cannot be determined, it is therefore indefinite. 
Claim 1 lines 5, 10, 16, 20, 30, Claim 2 line 2, Claim 3 line 3 and Claim 5 line 4 recite the limitation “predisposed”. Merriam-Webster defines predisposed as “to dispose in advance”. It is unclear in what order the elements are to be disposed and if these limitations are an attempt at a method of making the apparatus, i.e., claiming an order in which the elements are assembled.
Claim 1 line 13 recites the limitation “a shaft mounted on the platform with the possibility of being put in rotation”. It is unclear if this limitation requires the shaft to be put into rotation, or if only the possibility of rotation exists.
Claim 1 lines 27-28 recite the limitation “the supplementary movement cable is would by a portion of the length thereof on the shaft”. However, claim 1 lines 18-20 recite the limitations “the supplementary movement cable…being wound with a portion of the length thereof on the shaft”. It is unclear if this limitation is an unintentional duplication of limitations or if this limitation requires two portions of the supplementary movement cable to be wound on the shaft. 
Claim 3 lines 1-2 recite the limitation “the supplementary activating motor means is mounted on the base structure”. However, claim 1 lines 16-17 recite the limitation “a supplementary activating motor means predisposed and mounted at a respective position on the base structure”. It is unclear if this limitation is an unintentional duplication of limitations or if this 

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 20140331808 A1) in view of Viola (US 5716352 A).
Regarding claim 1, Reid discloses a cable-driven robot (see Fig. 25-35, 610) comprising: a base structure (628); a platform (612) which must be moved with respect to the base structure in a three-dimensional space; a plurality of motor means (658, 660, 664) which are predisposed and mounted at respective positions on the base structure; a plurality of movement cables (621a, 621b; 623a, 623b; 625a, 625b) of the platform, each of the movement cables being fixed, at a first end thereof, to a relative fixing point to the platform and, at a second end thereof, to a respective motor means of the plurality of motor means, each of the motor means being predisposed and activatable in such a way as to be able to wind and unwind the relative movement cable for the movement of the platform with respect to the base structure (see paragraph [0233]-[0234]), a shaft (666) mounted on the platform with the possibility of being put in rotation with respect to the axis thereof (via 692, 696); a supplementary movement cable (694); a supplementary activating motor means (698) predisposed and mounted at a respective position on the base structure, the supplementary movement cable being fixed, at a relative first end, to the supplementary activating motor means and being wound with a portion of the length thereof on the shaft (via 699), the supplementary activating motor means being predisposed and activatable so as to be able to wind and unwind the supplementary movement cable and so as to be able to apply, via the supplementary movement cable, an angular momentum on the shaft and thus to set the shaft in rotation with respect to the platform according to a first rotation direction (see paragraph [0229]), means (696) for setting the shaft in rotation with respect to the platform in a second rotation direction opposite the first rotation direction, wherein the supplementary movement cable is wound by a portion of the length thereof on the shaft and fixed, at a relative second end, on the shaft (via 666). Reid fails to disclose the means for setting the shaft in rotation in a second rotation direction comprising a spiral torsion spring 2PCT/1B2018/60347 115-172uswhich is predisposed coaxially to the shaft and fixed, at a first end thereof, to the shaft and at a second end thereof, to a fixed point on the platform. However, Viola teaches an element (see Fig. 7, 102) rotated by a cable (222) which is rotated in the opposite direction by a spring (126). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Reid with a spring to reverse the rotation of an element rotated by a cable, as taught by Viola, to provide a non-expensive force to return the rotated element to a neutral position, i.e., spring versus a two way actuator; to reduce the amount of work required by an actuator, i.e., rotating in a single direction versus two directions; and reduce the amount of cables of the apparatus therefore reducing the likelihood of entanglement and failure. As a result of the combination, the following limitations would necessarily result:  the means for setting the shaft (Reid, 666) in rotation in a second rotation direction comprising a spiral torsion spring 2PCT/1B2018/60347 (Viola, 126) 115-172uswhich is predisposed coaxially to the shaft and fixed, at a first end thereof, to the shaft and at a second end thereof, to a fixed point on the platform (Reid, 612). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the return cable of Reid, with a return spring of Viola, since the substitution of art recognized equivalents 
Regarding claim 2, Reid discloses an idler return member (666) predisposed on the platform (612) so as to constitute a return for the supplementary movement cable (694) between the shaft (666) and the supplementary activating motor means (698).
Regarding claim 3, Reid discloses the supplementary activating motor means (698) is mounted on the base structure (628) and in that the idler return member (666) is predisposed and mounted on the platform (612) in such a way the that the part of the supplementary movement cable (694) between the idler return member and the supplementary activating motor means is parallel to at least one of the movement cables of the platform (see Fig. 33-34, wherein 694 is parallel to 625a and 625b).
Regarding claim 5, Reid discloses the shaft (666) is mounted on the platform (612) so as to have a relative end projecting from the platform (see Fig. 31) and in that it comprises a gripping means predisposed on the end of the shaft projecting from the platform (see paragraph [0229], gripper 668).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 20140331808 A1) in view of Viola (US 5716352 A) and Choi (US 20130253751 A1).
Regarding claim 4, Reid fails to disclose the platform has a frame having a parallelepiped shape having a quadrangular base, and in that the movement cables are fixed to vertices of the parallelepiped or to points of the edges of the parallelepiped. However, Choi teaches the platform (see Fig. 11, 10) has a frame having a parallelepiped shape having a quadrangular base (see Fig. 11), and in that the movement cables (L1-L8) are fixed to vertices of the parallelepiped or to points of the edges of the parallelepiped (see Fig. 11). It would have been obvious to one having ordinary skill in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.